Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 03 January 2022.
The claims have been amended as follows:
Claim 8 has been canceled.
In claim 16, in line 1 “an” has been replaced with -- one or more -- and in line 2 “sensor” has been replaced with -- sensors --. 
In claim 18, in line 1 “an” has been replaced with -- one or more -- and in line 2 “sensor” has been replaced with -- sensors --. 
In claim 28, in line 2 “the” (first occurrence) has been replaced with -- an --. 
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and thus claims dependent therefrom are now deemed to be distinguished over the prior art of record and newly cited prior art, particularly the applied Muller and Kow references in view of recitation of the one or more sensors operable to transmit data related to tension along a blood line connected or coupled to a dialyzer and the blood treatment machine configured to control movement of a blood treatment machine arm based on the data related to tension along the blood line.  On further review, the applied 
Claim 8 was canceled to mitigate an issue regarding 35 U.S.C. 112 (b) and 112 (d) concerning whether the claim was further narrowing over claims 1 and 7 and amendments to claims 16, 18 and 29 were for purposes of mitigating 35 U.S.C. 112 (b) issues concerning inconsistent terminology relative to claim 14 and the Specification at page 32, lines 18-20 and page 35, lines 1-13 for claims 16 and 18, and concerning an antecedent basis issue for claim 28. Support for the amendments to claims 16 and 18 are found in the Specification at page 32, lines 18-20 and page 35, lines 1-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/03/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778